Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying amended Quarterly Report on Form 10-Q ofJBI Inc. for the quarter endedSeptember 30, 2009, I, John Bordynuik, Chief Executive Officer ofJBI Inc. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such amended Quarterly Report on Form 10-Q for the period ended September 30, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such amended Quarterly Report on Form 10-Q for the period endedSeptember 30, 2009, fairly presents, in all material respects, the financial condition and results of operations ofJBI Inc. Date: November 17, 2010 By: /s/ John Bordynuik John Bordynuik President, Chief Executive Officerand Director
